Citation Nr: 0502124	
Decision Date: 01/28/05    Archive Date: 02/07/05	

DOCKET NO.  03-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1959 to 
December 1959, appealed the decision to the BVA and the case 
was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it does not appear that the RO has requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  The veteran in this case has reported 
that he received psychiatric treatment during service, and he 
submitted service records that were in his possession.  These 
records include a record dated in November 1959 that 
indicates that the veteran was hospitalized for observation 
by the neuropsychiatric clinic.  As such, the Board is of the 
opinion that a request for the veteran's service medical 
records should be made prior to final appellate review.

The veteran has also reported that he received treatment from 
the VA Medical Center (VAMC) in Hines, Illinois, from the 
1980s to the present date.  While VA medical records from 
that facility dated between January 2001 and May 2002 are 
associated with the claims file, no records from that medical 
facility, or a request for those records, dated prior to 
January 2001 are associated with the claims file.  The VA's 
duty to assist includes obtaining all relevant VA medical 
records.  As such, these records should be obtained and 
associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington DC, and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file service medical 
records pertaining to the veteran.

2.  The RO should obtain and associate 
with the claims file VA medical records 
pertaining to the veteran dated between 
1980 and January 2001 from the VAMC in 
Hines, Illinois.

3.  The RO should review the claims file, 
taking into consideration all information 
and lay or medical evidence, to determine 
whether the record contains sufficient 
medical evidence to make a decision on 
the claim.  If the record does not 
contain sufficient medical evidence to 
make a decision on the claim, the RO 
should afford the veteran a VA 
examination or obtain a medical opinion 
to answer any medical question presented 
by the veteran's claim.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he decides to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required unless he is 
notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




